PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Marineau et al.
Application No. 15/579,830
Filed: December 5, 2017
Attorney Docket No.: SYR-023US
For: COMPOUNDS FOR THE MODULATION OF MYC ACTIVITY
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 12, 2021, to revive the above-identified application.

The petition is GRANTED.
This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed April 24, 2019. Accordingly, the application became abandoned on July 25, 2019. Notice of Abandonment was mailed April 13, 2020.
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form a submission of a Declaration in compliance with 37 CFR 1.63 for Inventor Yi Zhang, Petition for Withdrawal from Issue under 37 CFR 1.313(c) (received on April 12, 2021), a Request for Continued Examination (RCE) and Issue Fee Transmittal with payment of the issue fee of $500.00, (2) the petition fee of $1050.00 and (3) a proper statement of unintentional delay.

In view of the accompanying petition to withdraw from issue and request for continued examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313(c)(2).






Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.
Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions